:        July 26. 1972


Honorable George N. Rodriguez, Jr.      Opinion No.M-1171
county Attorney
El Paso'County                          Re:   Can a Grand Jury In-
City-County Building, Room 201,               vestigate ana report
El Paso: Tetis' ?!901      '~                 on'non-criminal matters?
Dear Mri~~ti++gu+z:'
     You~hati&‘&kea our:opini& as:to ;;r+nd.jtiries
                                                  making .reports
to the distd&:&ourts ,tiotinvoIvin4 the'r.eturn'of,~indictmentrc.
SpecificaPly.you.ask:




   ‘.Artfcie 2a':19,.*eiasjC0ab~
                               ~of~Cri&.nalP*oc&ure,   ptiovides:




                           -5713-
Honorable George N. Rodriguez, Jr., page 2           (M-1171)


          "After all the testimony which is accessible
     to the grand jury shall have been given in respect
     to any criminal accusation, the vote shall be taken
     as to the presentment of an indictment, and if nine
     members concur in finding the bill, the foreman
     shall make a memorandum of the same with such data
     as will enable the.attorney who represents the State
     to write the indictment. Acts 1965, 59th Leg., vol.
     2, p. 317, ch. 722."

     Article   20.21,   Texas Code   of   Criminal Procedure, states:
          "When the indictment is ready to be presented,
     the grand jury shall go in a body
                                  -.   into
                                        ~. open
                                            .-.. court,
     and through their foreman, deliver the indictment
     to the judge of.the court. At least nine members
     of the grand jury must.be present on such occasion.
     Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722."
     While certain other statutes require the filing of certain
reports and information with the Grand Jury (i.e. Section 15 of
Article 459Oc-1, Articles 3896, 6714, and 7217, Texas Civil
Statutes), it.seems clear that the Grand Jury is to Consider the
reports.to determine if any-criminal violations are present or
indicated. Note should also be made that the only reports to
the district court covered.,bystatute are the delivery of in-
dictments as'authorited by.Article 20.21, Code of Criminal Pro-
cedure. (Article 19.38, Code of Criminal Procedure, does direct
the Grand Jury to report to the district court where the Grand
Jury bailiff violates his duty).
     It ,is therefore evident that under the law of Texas, the
power of the Grand Jury is limited to investigating possible
criminal.offenses aa delivering any resulting indictment to the
district court when nine.members of the jury vote to return an ini
ment. Ex Parte,Jennings, 240 S.W. 942 (%ex~Crim. 1922); Ex Parte
Miller, 240            (Tex.Crim. 1922); Alt v. State, 203 S.W.Zd

     There being no authority given to the Grand Jury to fn-
vestigate civil matters or'to make any investigation into,circum-
stances where no criminal offense is suspected or alleged, no
report or recommendation to the district court in such matters 15




                               -5714-
Honorable George N. Rodriguez,.Jr., page 3     (M-1171)


authorized, the only report being authorized by law being in
the form of indictments.where nine members vote to return the
indictments:- Rich v. Eason,~l80 ,S.W. 304 (Tex.Civ.App. 1915,
no writ).
     As the court said in.Rich v. Eason, supra, in construing
the predecessor ‘Grand Jury statutes:
           II
            . . .The articles in our criminal procedure
      which.define the duties of the grana.jury are
      silent with.respect to.any report, such as is
      alleged.to have been,made with reference to the
      misconduct-or moral character of the.appellant,
      as claimed in this.case."
And the court concluded that a Grand Jury-report reflecting on
the moral characterof..several county and city officers was not
privileged (because there was no authority for the report),and
so could-become.the,subject of-a libel action against the Grand
Jurors.
                                           .~~~
     The view expressed by the Texa8.courts.i~ in accord with
the rule-of ,other jurisdictions. Volume 38;'American:Juris-
prudence.2d-pages -974-976; Grand Juries; Sets. 29 and,30,
states the rule thusly:
           "In the absence.of'special statutory author-
      .ization-;grana,
                     juries cannot-~'act.incivil.matters."
and
             ?In the'absence.of the statute,:a,grand jury
       has.no right.to.file.-a~~reportpflecting,on t&e
       character-:&Kconauctf..of,,pub~t~...officer~~
                                                or~,citk..~
      -,z&as;~-sunless-.it"is
                          '~accoinpanie,d
                                       or"followedby :,an
       indictment."
       Accordingly, we are.of the opinion'that a Grand Jury can
only.,investigate.,criminal matters with the end view being the
voting of or rejection .of.-anindictment. It follows that a
Grand Jury has 'no authority ~to.ieport~.on‘non-criminalmatters
and,any such-report.should not.be'filed..or.disclosedby the
district   court.




                             -5715-
Iionorable George N. Rodriguez, page 4        (M-1171)


                        SUMMARY
          A Grand Jury can only investigate alleged
     criminal offenses and can only report as to in-
     dictments returned.
                                        s very truly,


                                            (G%kzzL
                                            C. MARTIN
                                        ney General of Texas

Prepared by Lonny F. Zwiener
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Bob Lattimore
Ben Harrison
Jay Floyd
John Reeves

SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED’WALKER
Executive Assistant
NOLAWRITE
First Assistant




                               -5716-